Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered. 
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 2, delete “of” after “light”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rains, JR. et al. (US 2014/0375222; hereinafter, “Rains”), in view of Allen et al. (US20190209806A1; hereinafter, “Allen”), and further in view of Harris et al. (US 20150195883 A1; hereinafter, “Harris”).
Regarding independent claim 1, Rains discloses a method of lighting control (FIGs. 12-14, for example: via the learning system 100) comprising: 
setting an initial setting for characteristics (FIG. 14: “preset CCT routine”) for light emitted by lighting devices (FIG. 13: lighting device 111), wherein the initial setting for the characteristics for light comprises light temperature lighting characteristics matching a human circadian rhythm (¶¶ 5, 6, and 135 and FIGs. 12 and 14: the preset setting is based in whole or in part on the circadian rhythm of human); 
recording user adjustments to the light temperature lighting characteristic matched to the human circadian rhythm, the light intensity lighting characteristics and the light dimming as user data (FIGs. 15 and 16: manual user adjustment are recorded and combined with the preset CCT routine); 
analysis of the user data including the user adjustments (FIG. 18A: via 229, 247, or 249) with a remote light setting computing system (FIG. 17 and 18; ¶¶ 139, 147-150: all the data can be analyzed via processor of each individual lighting device 111 or remotely via server/host 227 through network 223 and WAN 225) to determine a lighting model for providing a predictive light characteristic light setting that provides for lighting adjustments from the lighting characteristics matching the human circadian rhythm in response to an environment factor based input (FIG. 17 and 18; ¶¶ 139, 147-150), the light setting computing system employing machine learning for providing the lighting model (FIGs. 12 -17), inputting environmental factors (¶ 130: input received from various inputs 1201A-1201N) into the model produced by the remote light setting computing system to provide a predictive light characteristic setting (see FIGs. 12 and 17);
sending the predictive light characteristic setting from the remote light setting computing system to a local controller (FIG. 18A: processor 117 in each lighting device 111), the local controller for sending commands to control light emissions from the lighting devices (¶¶ 145 and 146: processor 117 controls the light source 113); and 
adjusting light being emitted from the light emitting devices to the predictive light characteristics using the local controller in response to a user lighting request (related FIG. 18A: processor 117, in each lighting device 111 adjusts the light output of light source 113 according to the learned data gathered from the user and other inputs).
Furthermore, Rains discusses, by way of example, that: in some examples, the processor 117 of each lighting device 111 processes the information gathered by the inputs; in other examples, one lighting device may act as a ‘leader’ and other lighting devices act as ‘followers’ (see ¶ 147); and yet in other examples, a data communication network 223 and server/host computer 227 provide data communications for at least some of the lighting devices 111 (see ¶ 149). Rains, however, does not explicitly disclose that the light setting computing system is remote and that the remote light setting computing system sends the predictive light characteristic setting to the local controller. 
However, similar embodiment of FIG. 10 discloses that, “[t]he central control computer 12 would receive data from the controllers 5 of the light fixtures 9 via the network 10… The central control computer 12 would process the received data and, in accordance with its own programming, provide instructions and any necessary data to the controllers 5 of the light fixtures 9 via the network 10 to cause the system 8 as a whole to operate in a desired manner. Of particular note, the operations controlled in this manner would include various chaotic control functions.” (see ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of embodiment of FIG. 18A with the teachings of FIG. 10 in order to create a central control system where the machine learning process occurs remotely at the server, for example at server 227.
Therefore, it would have been obvious to make this modification in order to create a flexible system for controlling lighting devices over a wide area such as a large building with multiple floors.
Rains does not disclose that the initial setting for lighting characteristics also comprises “… light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristic of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; … and the light dimming selection setting corresponding to the scene; … [environmental factors] including sun lighting, season, and weather”. Rains further does not explicitly disclose taking into account “the circadian rhythm and the environmental factors with additional lighting adjustments to treat seasonal affective disorder”.
However, Allen discloses a smart control system (see FIG. 1) comprising a plurality of scenes (see table 2). Some of these scenes are: “Circadian”, “Energize”, “Rlexa”, “Dawn Simulation”, “Ready for Sleep”, etc. These scenes define that color temperature, intensity of the light, and the relevant room where these adjustments take place. Allen furthermore discloses in ¶ 113 that, “A circadian light pattern may be a pattern of light during a defined period of time (e.g., solar day, approximately 24 hours) which mimics the intensity and/or color of naturally occurring light (e.g., sunlight and darkness) for a given location (e.g., latitude and/or longitude) and/or at a given time of year (e.g., season, month)”.
It would have been obvious before the effective filing date of the claimed invention to modify the method of lighting control of Rains by combining the adjustment of the color temperature and intensity of the light sources in various locations in a house, as taught by Allen. Furthermore, it would have been obvious to enter the sun lighting, season, and weather at a particular location as the user inputs 1201A-1201N in FIG. 12, as taught by Allen. Furthermore, as Allen discloses these adjustments are for the purpose of treating seasona affective disorder (SAD) (see ¶¶ 103, 104, 194, 195 of Allen).
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain a healthy and robust circadian rhythm (see Table 2 of Allen).
The combination of Rains and Allen does not specify that the “light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening”.
However, Harris discloses a method of lighting control system (see FIGs. 6-13) wherein the intensity of light sources located near the windows are lowered during the day (see FIG. 13A: lights E, F, K, L, Q, and R are dimmed).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Rains and Allen by lowering the intensity of the light sources during the day when the ambient light intensity is high, as taught by Harris.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to keep the intensity inside the rooms consistent and avoid wasting light when it is not needed (see FIG. 13A of Harris).
Regarding claim 2, Rains discloses the method of claim 1, wherein the lighting devices include a light source Page 2 of 17provided by light emitting diodes (LEDs) (¶ 145: “the light may be of the same general type in all of the lighting devices, e.g. all formed by some number of light emitting diodes (LEDs)”).  
Regarding claim 4, combination of Rains and Allen discloses the method of claim 1, wherein the characteristics for light of said initial setting further include a characteristic selected from the group consisting of light color, light intensity, and combinations thereof (see Table 2 of Allen; see ¶ 188 of Rains).  
Regarding claim 5, Rains discloses the method of claim 1, wherein the user adjustments to the characteristics for light of includes calendar based automatic adjustments, end user manual adjustments, or a combination thereof (see FIG. 15 and 16).  
Regarding claim 6, Rains discloses the method of claim 1, wherein the user adjustments to the characteristics for light includes user adjustments in lighting in response to a difference in lighting between sun filled days and rainy days (see FIGs. 9A-9C and ¶¶ 79 and 82).  
Regarding claim 7, Rains discloses the method of claim 1, wherein the user adjustments to the characteristics for light include predictive lighting in response to a calendar event, on demand prescription lighting or a combination thereof (see ¶ 7).  
Regarding claim 8, Rains discloses the method of claim 1, wherein the analysis of the user data with the remote light setting computing system to determine the lighting model comprises a machine learning method is selected from the group consisting of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering analysis, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule- based machine learning, learning classifier systems, and combinations thereof (¶ 131: “The machine learning algorithm 1205 is, for example a neural network that ‘learns’ how to manipulate the various inputs”).  
Regarding claim 9, combination of Rains and Allen discloses the method of claim 1, wherein the environmental factors are selected from the group consisting of time, calendar date, weather and combinations thereof (see any of FIGs. 12-15: x-axis corresponds to time of day of Rains; see ¶ 113 of Allen).
Regarding independent claim 10, Rains discloses a system for controlling lighting (FIGs. 12 and 13, for example: via the learning system 100) comprising: 
a local controller (FIG. 18A: processor 117 in each lighting device 111) for sending commands to control light emissions from at least one light emitting device (¶¶ 145 and 146: processor 117 controls the light source 113), and for recording user adjustments (FIG. 18A: via 229, 247, or 249 or through sensors of each individual lighting device 111 or sensors on the premises) to characteristics of said light emissions from said at least one light emitting device from an initial setting as user data (FIGs. 15 and 16: manual user adjustment are recorded and combined with the preset CCT routine), the initial setting for lighting characteristics comprising light temperature lighting characteristics matching a human circadian rhythm (¶¶ 5, 6, and 135 and FIGs. 12 and 14: the preset setting is based in whole or in part on a circadian rhythm); and light intensity lighting characteristics that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristics of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; and 
a remote light setting computing device for analyzing the user data including the user adjustments received from the local controller (FIG. 17 and 18; ¶¶ 139, 147-150: all the data can be analyzed via processor of each individual lighting device 111 or remotely via server/host 227 through network 223 and WAN 225), the remote light setting computing device analyzing the user data using machine learning calculations (see FIGs. 12-17) remotely processed from the at least one lighting device to provide a lighting model for providing a predictive light characteristic light setting that provides for lighting adjustments from the light temperature lighting characteristics matching the human circadian rhythm and the light dimming selection setting corresponding to the scene in response to an environment factor based input (¶ 130: input received from various inputs 1201A-1201N; FIGs. 12-18; ¶¶ 139, 147-150), wherein the remote light setting computing device transmits the predictive light characteristic light setting to the local controller for said commands to control light emissions from the at least one light emitting device (¶¶ 145 and 146: processor 117 controls the light source 113).  
Furthermore, Rains discusses, by way of example, that: in some examples, the processor 117 of each lighting device 111 processes the information gathered by the inputs; in other examples, one lighting device may act as a ‘leader’ and other lighting devices act as ‘follower’ (see ¶ 147); and yet in other examples, a data communication network 223 and server/host computer 227 provide data communications for at least some of the lighting devices 111 (see ¶ 149). Rains, however, does not explicitly disclose that the light setting computing system is remote and that the remote light setting computing system sends the predictive light characteristic setting to the local controller. 
However, similar embodiment of FIG. 10 discloses that, “[t]he central control computer 12 would receive data from the controllers 5 of the light fixtures 9 via the network 10… The central control computer 12 would process the received data and, in accordance with its own programming, provide instructions and any necessary data to the controllers 5 of the light fixtures 9 via the network 10 to cause the system 8 as a whole to operate in a desired manner. Of particular note, the operations controlled in this manner would include various chaotic control functions.” (see ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of embodiment of FIG. 18A with the teachings of FIG. 10 in order to create a central control system where the machine learning process occurs remotely at the server, for example at server 227.
Therefore, it would have been obvious to make this modification in order to create a flexible system for controlling lighting devices over a wide area such as a large building with multiple floors.
Rains does not disclose that the initial setting for lighting characteristics also comprises “… light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristic of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; … and the light dimming selection setting corresponding to the scene ; … [environmental factors] including sun lighting, season, and weather”. Rains further does not explicitly disclose taking into account “the circadian rhythm and the environmental factors with additional lighting adjustments to treat seasonal affective disorder”.
However, Allen discloses a smart control system (see FIG. 1) comprising a plurality of scenes (see table 2). Some of these scenes are: “Circadian”, “Energize”, “Rlexa”, “Dawn Simulation”, “Ready for Sleep”, etc. These scenes define that color temperature, intensity of the light, and the relevant room where these adjustments take place. Allen furthermore discloses in ¶ 113 that, “A circadian light pattern may be a pattern of light during a defined period of time (e.g., solar day, approximately 24 hours) which mimics the intensity and/or color of naturally occurring light (e.g., sunlight and darkness) for a given location (e.g., latitude and/or longitude) and/or at a given time of year (e.g., season, month)”.
It would have been obvious before the effective filing date of the claimed invention to modify the method of lighting control of Rains by combining the adjustment of the color temperature and intensity of the light sources in various locations in a house, as taught by Allen. Furthermore, it would have been obvious to enter the sun lighting, season, and weather at a particular location as the user inputs 1201A-1201N in FIG. 12, as taught by Allen. Furthermore, as Allen discloses these adjustments are for the purpose of treating seasona affective disorder (SAD) (see ¶¶ 103, 104, 194, 195 of Allen).
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain a healthy and robust circadian rhythm (see Table 2 of Allen).
The combination of Rains and Allen does not specify that the “light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening”.
However, Harris discloses a method of lighting control system (see FIGs. 6-13) wherein the intensity of light sources located near the windows are lowered during the day (see FIG. 13A: lights E, F, K, L, Q, and R are dimmed).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Rains and Allen by lowering the intensity of the light sources during the day when the ambient light intensity is high, as taught by Harris.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to keep the intensity inside the rooms consistent and avoid wasting light when it is not needed (see FIG. 13A of Harris).
Regarding claim 11, Rains discloses the system of claim 10 further comprising an application run on a mobile device as a first user interface (FIGs. 18A and 25 and ¶¶ 158 and 236: user terminal equipment 229 has a touch screen display which is interpreted as the first user interface) to entering the initial setting for the characteristics of said light emissions from said at least one light emitting device (see related FIGs. 15 and 25 and ¶¶ 136 and 236: manual user adjustment).  
Regarding claim12, Rains discloses the system of claim 11, wherein the application run on the mobile device includes a second user interface for entering said user adjustments to the characteristics of said light emissions from said at least one light emitting device (FIG. 25: user terminal equipment 229 has key(s) in addition to the touch screen display).  
Regarding claim 13, Rains discloses the system of claim 10, wherein the remote light setting computing device Page 4 of 17comprises a machine learning device in communication with the local controller using a cloud computing environment, wherein the machine learning device employs a leaning method to provide the lighting model for providing a predictive light characteristic light setting, the learning method selected from the group consisting of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering analysis, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule- based machine learning, learning classifier systems, and combinations thereof (¶ 131: “The machine learning algorithm 1205 is, for example a neural network that ‘learns’ how to manipulate the various inputs”).
Regarding claim 14, Rains discloses the system of claim 10, wherein the local controller comprises: 
an interface for entering at least one of the initial setting for the characteristics of said light emissions from said at least one light emitting device (FIG. 25: touch display and key(s)), and entering said user adjustments to the characteristics of said light emissions from said at least one light emitting device (FIG. 25: user terminal equipment 229 has a touch screen Display and key(s) that are used for entering user input); 
a communications module (FIG. 18A: communication interface 115) for providing wireless communication from the local controller to the remote light setting computing device for receipt of predictive light characteristic light settings (FIG. 18A: communication interface 115 communicates information from and to the lighting devices), and sending user adjustments to the remote light setting computing device, wherein the communications module also provide wireless communication to the light emitting devices (see ¶ 146); and 
a microcontroller (FIG. 18A: processor 117) for controlling content through the communications module including the transmission of the predictive light characteristic light settings to the light emitting devices (FIG. 18A: processor 117 controls the exchange of information and implementation of the instructions from the network and to the LED light sources).  
Regarding claim 15, Rains discloses system of claim 10, wherein the user interface of the local controller comprises at least one of a display screen and a keypad for said entering said at least one of the initial setting for the lighting characteristics and said user adjustments to the lighting characteristics (FIG. 25: user terminal equipment 229 has a touch screen Display and key(s)).  
Regarding claim 16, Rains discloses the system of claim 10, wherein the local controller further comprises memory for storing at least one of said initial setting for the lighting characteristics (FIG. 18A: memory 119 in each lighting device 111), said user adjustments to the lighting characteristics, and said predictive light characteristic light settings (see FIGs. 12-15).
Regarding claim 17, Rains discloses the system of claim 10, wherein the local controller includes a rocker switch for an ON and OFF light switch, and the local controller has a housing for wall mount installation (¶ 93: in a multi-room venue there might be an ON-OFF switch and/or dimmer in each room).  
Regarding claim 18, Rains discloses the system of claim 10, wherein the local controller includes at least one sensor for detecting light (¶ 118: one or more sensors (Sa) 31).  
Regarding independent claim 19, Rains discloses a non-transitory computer readable storage medium including contents that are configured to cause a computer to perform a method for controlling lighting (FIGs. 12 and 13, for example: via the learning system 100), the method comprising: 
setting an initial setting for lighting characteristics (FIG. 14: “preset CCT routine”) for light emitted by lighting devices (FIG. 13: lighting device 111), wherein the initial setting for lighting characteristics comprises light temperature lighting characteristics matching a human circadian rhythm (¶¶ 5, 6, and 135 and FIGs. 12 and 14: the preset setting is based in whole or in part on a circadian rhythm); 
recording user adjustments to the light temperature lighting characteristic matched to the human circadian rhythm from the initial setting as user data (FIGs. 15 and 16: manual user adjustment are recorded and combined with the preset CCT routine); 
analysis of the user data including the user adjustments with a remote light setting computing system (FIG. 18A: via 229, 247, or 249) to determine a lighting model that provides for lighting adjustments from the light temperature lighting characteristics matching the human circadian rhythm for providing a predictive light characteristic light setting in response to an environment factor based input (FIG. 17 and 18; ¶¶ 139, 147-150), the remote light setting computing system employing machine learning remotely from the lighting devices for providing the lighting model (FIGs. 12 -17); 
inputting environmental factors (¶ 130: input received from various inputs 1201A-1201N) into the model produced by the remote light setting computing system to provide a predictive light characteristic setting (see FIGs. 12 and 17); 
sending the predictive light characteristic setting from the remote light setting computing system to a local controller (FIG. 18A: processor 117 in each lighting device 111), the local controller for sending commands to control light emissions from the lighting devices (¶¶ 145 and 146: processor 117 controls the light source 113); and 
Page 6 of 17adjusting light being emitted from the light emitting devices to the predictive light characteristics using the local controller in response to a user lighting request (related FIG. 18A: processor 117, in each lighting device 111 adjusts the light output of light source 113 according to the learned data gathered from the user and other inputs).  
Furthermore, Rains discusses, by way of example, that: in some examples, the processor 117 of each lighting device 111 processes the information gathered by the inputs; in other examples, one lighting device may act as a ‘leader’ and other lighting devices act as ‘follower’ (see ¶ 147); and yet in other examples, a data communication network 223 and server/host computer 227 provide data communications for at least some of the lighting devices 111 (see ¶ 149). Rains, however, does not explicitly disclose that the light setting computing system is remote and that the remote light setting computing system sends the predictive light characteristic setting to the local controller. 
However, similar embodiment of FIG. 10 discloses that, “[t]he central control computer 12 would receive data from the controllers 5 of the light fixtures 9 via the network 10… The central control computer 12 would process the received data and, in accordance with its own programming, provide instructions and any necessary data to the controllers 5 of the light fixtures 9 via the network 10 to cause the system 8 as a whole to operate in a desired manner. Of particular note, the operations controlled in this manner would include various chaotic control functions.” (see ¶ 90).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of embodiment of FIG. 18A with the teachings of FIG. 10 in order to create a central control system where the machine learning process occurs remotely at the server, for example at server 227.
Therefore, it would have been obvious to make this modification in order to create a flexible system for controlling lighting devices over a wide area such as a large building with multiple floors.
Rains does not disclose that the initial setting for lighting characteristics also comprises “… light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening, and the initial setting for the characteristic of light comprises a light dimming selection setting corresponding to a scene setting for a location of the lighting devices; … and the light dimming selection setting corresponding to the scene; … [environmental factors] including sun lighting, season, and weather”. Rains further does not explicitly disclose taking into account “the circadian rhythm and the environmental factors with additional lighting adjustments to treat seasonal affective disorder”.
However, Allen discloses a smart control system (see FIG. 1) comprising a plurality of scenes (see table 2). Some of these scenes are: “Circadian”, “Energize”, “Rlexa”, “Dawn Simulation”, “Ready for Sleep”, etc. These scenes define that color temperature, intensity of the light, and the relevant room where these adjustments take place. Allen furthermore discloses in ¶ 113 that, “A circadian light pattern may be a pattern of light during a defined period of time (e.g., solar day, approximately 24 hours) which mimics the intensity and/or color of naturally occurring light (e.g., sunlight and darkness) for a given location (e.g., latitude and/or longitude) and/or at a given time of year (e.g., season, month)”.
It would have been obvious before the effective filing date of the claimed invention to modify the method of lighting control of Rains by combining the adjustment of the color temperature and intensity of the light sources in various locations in a house, as taught by Allen. Furthermore, it would have been obvious to enter the sun lighting, season, and weather at a particular location as the user inputs 1201A-1201N in FIG. 12, as taught by Allen. Furthermore, as Allen discloses these adjustments are for the purpose of treating seasona affective disorder (SAD) (see ¶¶ 103, 104, 194, 195 of Allen).
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to maintain a healthy and robust circadian rhythm (see Table 2 of Allen).
The combination of Rains and Allen does not specify that the “light intensity lighting characteristic that decrease during daylight relative to at least one of the morning and the evening”.
However, Harris discloses a method of lighting control system (see FIGs. 6-13) wherein the intensity of light sources located near the windows are lowered during the day (see FIG. 13A: lights E, F, K, L, Q, and R are dimmed).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Rains and Allen by lowering the intensity of the light sources during the day when the ambient light intensity is high, as taught by Harris.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to keep the intensity inside the rooms consistent and avoid wasting light when it is not needed (see FIG. 13A of Harris).
Regarding claim 21, combination of Rains and Allen discloses the method of claim 1, wherein the machine learning remotely from the lighting devices comprises providing a machine learning engine through a cloud environment (see ¶ 257 and 276 of Allen).
Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Applicants argue on page 9 of Remarks that “Referring to page 16 of the Final Office Action, the Examiner is arguing that FIGs. 14-17 shows a plot with a horizontal axis indicative of a 24 period. However, the CCT adjustment depicted does not change throughout that entire period.”
The claim limitation requires the lighting characteristics to change based on the circadian rhythm of humans. The claim does NOT require that the lighting characteristics change at all times. The FIGs. 14-17 of Rains are a representation of the lighting according to the circadian rhythm of a human being where between sunrise and sunset the CCT changes and from sunset to sunrise the CCT mimics that of the moonlight. Therefore, contrary to Applicant's assertion, Rains clearly discloses a preset CCT routine that resembles the change of CCT of sunlight throughout the day and therefore that of the human circadian rhythm. 
Applicant argues on page 11 of Remarks that Rains does not disclose a cloud based system and that the new dependent claim 21 explicitly recites “a cloud environment”.
Examiner’s rejection of the newly added claim 21 relies on the new prior art of Allen.
Applicant’s arguments on pages 12-16 regarding Rains’ failure to disclose the circadian rhythm was already addressed in previous office actions.
Applicant’s argument on page 15 of Remarks states that “Allen et al. indicates that the reference does discuss seasonal affective disorder. However, Allen et al. does not initialize a system using the circadian rhythm, and then modify lighting in response to environmental factors, such as sun light, season, and weather for the purposes of treating seasonal affective disorder.
Examiner disagrees. Allen discloses in ¶ 113 that the parameters are adjusted in accordance with the sunlight, time, season, and weather of a particular location. The combination of Rains and Allen clearly discloses the claimed limitation where various inputs, i.e., sunlight, time, season, weather, location, etc. can be entered as inputs for further adjustment of lighting characteristics. Therefore, applicant’s argument fails to overcome the combination of Rains and Allen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844